t c memo united_states tax_court robert c hughes petitioner v commissioner of internal revenue respondent docket no 20101-10l filed date william g coleman jr for petitioner horace crump for respondent memorandum opinion vasquez judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction the issue for decision is whether petitioner prematurely petitioned the court thereby depriving us of jurisdiction under sec_6330 background the facts set forth below are based upon examination of the parties' pleadings motions responses and attachments at the time he filed the petition petitioner resided in mississippi on date the internal_revenue_service irs assessed a_trust fund recovery penalty against petitioner in petitioner entered into an installment_agreement with the irs that required him to pay dollar_figure per month towards his outstanding tax_liability in date the installment_agreement was suspended and subsequently reinstated at a higher monthly payment on the basis of changes in petitioner’s financial status petitioner requested that the installment_agreement be reinstated at dollar_figure per month the irs denied petitioner’s request on date the irs sent petitioner letter notice_of_federal_tax_lien and your right to a hearing petitioner appealed through the irs’ unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure it is unclear whether petitioner continued making monthly payments of dollar_figure or whether he ceased making payments altogether collection_appeals_program cap regarding his installment_agreement and also requested a collection_due_process_hearing cdp hearing by filing form request for a collection_due_process or equivalent_hearing on date petitioner’s counsel had a telephone cap hearing with the irs office of appeals appeals on date appeals sent petitioner a letter cap letter regarding his cap hearing which sustained the irs’ denial of his proposed installment_agreement the cap letter did not purport to be a notice_of_determination pursuant to sec_6320 or sec_6330 petitioner responded to the cap letter by filing a petition with the court on date the petition states that the notice_of_determination concerning collection action under code sec_6320 was made by the internal_revenue_service office of appeals in memphis tennessee on date petitioner attached the cap letter to his petition upon receipt of the petition the court set petitioner’s case for trial at the court’s date jackson mississippi trial session petitioner’s requested cdp hearing took place on date on date appeals issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the filing of the lien petitioner did not petition the tax_court with regard to the notice_of_determination on date respondent made an oral motion to dismiss for lack of jurisdiction claiming that the court lacked jurisdiction to hear petitioner’s case because petitioner had filed his petition before the date notice_of_determination was issued discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 123_tc_1 aff’d 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b in the absence of either this court lacks jurisdiction the irs had not issued a notice_of_determination to petitioner when he filed his petition on date the cap letter petitioner attached to his petition is not a notice_of_determination conferring jurisdiction on this court see sec_301_6320-1 q a-b5 proced admin regs regulations promulgated under sec_6320 state that a cap hearing is not a cdp hearing under sec_6320 and any determination or decision resulting from the hearing would not be subject_to judicial review under sec_6320 id thus the cap letter does not constitute a notice_of_determination under sec_6320 and sec_6330 that would provide a basis for petitioner to invoke the court’s jurisdiction see offiler v commissioner t c pincite finding no notice_of_determination conferring jurisdiction when appeals reviewed taxpayer’s case pursuant to cap furthermore we do not have jurisdiction to review the notice_of_determination that was issued after petitioner filed his petition for the tax_court to have jurisdiction under sec_6320 and sec_6330 a taxpayer must petition the court within days of the determination following a sec_6330 hearing sec_6320 sec_6330 the irs issued the notice_of_determination to petitioner on date and petitioner did not file a petition with this court within days accordingly we must grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered
